RESOLUCIÓN
POR cuanto: El Fiscal de este Tribunal presentó contra, el Lie. Víctor Rivera Colón una querella imputándole (1) una violación voluntaria y maliciosa de los cánones números 15 y 22 de los “Cánones de Etica Profesional que Regirán 1a. Conducta de los Abogados de Puerto Rico”, porque en una instancia ante este Tribunal en el caso de Rafael A. Bernabé y Manuel Benitez Flores, demandantes y apelados v. Marcus-Bohr, demandado y apelante, civil número 12,082 sobre Injunction, al solicitar la reconsideración de la desestimación del recurso, decretada por este Tribunal por razón de aban-dono, alegó falsamente que la transcripción de la evidencia requerida por Ley estaba debidamente radicada en el Tribunal Superior de Puerto Rico, Sala de San Juan, pendiente que dicho Tribunal señalara la vista correspondiente para 1a, aprobación de la misma, constándole al querellado que soto estaba radicada parte de dicha transcripción y además por no haber actuado de buena fe al alegar adicionalmente en la. antes referida reconsideración que por un olvido o confusión, en sus señalamientos no había radicado su oposición a la mo-ción de desestimación radicada por la parte apelada, cuando-lo cierto es que tan pronto fue notificado de la moción de desestimación, se movió rápida y activamente en el Tribunal Superior de Puerto Rico tratando de perfeccionar la apela-ción que había dejado morir por abandono, antes dé que este Tribunal fuera finalmente a desestimar su apelación, a sa-biendas de que no es profesional ni honorable no ajustarse a la sinceridad de los hechos al formular tales alegaciones; (2) porque al radicar la moción de reconsideración a que se *619Tefiere el cargo anterior hizo graves y serias imputaciones a .su compañero abogado, representante de la parte apelada, afirmando que las alegaciones de la moción de desestimación no se ajustaban a la verdad y que había sorprendido la buena .fe de este Tribunal, imputaciones que resultan ser falsas e .infundadas y lesionan el buen nombre, el honor y la reputa-ción de su compañero y hermano en el foro.
Por cuanto: El canon 15 de los “Cánones de Etica Pro-fesional que Regirán la Conducta de ios Abogados de Puerto Rico”, le prohíbe al abogado hacer alegaciones falsas con el propósito de salir triunfante en las causas a él confiadas .y el canon 22 dispone que no es profesional ni honorable no ajustarse a la sinceridad de los hechos al redactar una .alegación.
Por cuanto: Referido este caso al Juez Ramón Cancio para que procediera a oir la prueba, certificarla debidamente y remitirla a este Tribunal con sus conclusiones de hecho, el Juez Ramón Cancio envió su informe dando por probados en .su totalidad los cargos formulados contra el querellado.
Por cuanto: Estudiadas las objeciones del querellado .al informe del Juez Cancio, y examinada la prueba que tuvo .ante sí dicho magistrado, es clara la violación al canon 15 .y al canon 22 de los “Cánones de Etica Profesional que Re-girán la Conducta de los Abogados de Puerto Rico”, aunque ■de la prueba se desprende que hubo circunstancias especiales ■que le hicieran creer al querellado, que si no la totalidad, por :1o menos la parte sustancial de dicha transcripción de evi-dencia, ya estaba preparada y radicada en el Tribunal Superior de Puerto Rico, Sala de San Juan, y al incurrir de buena fe, el abogado de la parte apelada en ciertas omisiones al radicar su moción de desestimación, que si no excusan la violación de los referidos cánones por el querellado, aminoran .su nocivo efecto sobre la mejor práctica de nuestra profesión y la administración de la justicia.
*620Por TANTO: Este Tribunal resuelve censurar, como por la presente censura, al Lie. Víctor Rivera Colón por su con-ducta en relación con la radicación de la Moción de Reconsi-deración en el caso arriba titulado y numerado.
Lo acordó el Tribunal y firma el señor Juez Presidente Interino.